                                                            1    MELANIE D. MORGAN
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Plaintiff
                                                            8                                  UNITED STATES DISTRICT COURT

                                                            9                                          DISTRICT OF NEVADA

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    BANK OF AMERICA, N.A.                               Case No. 2:16-cv-00408-RFB-PAL
                      LAS VEGAS, NEVADA 89134




                                                            12                                   Plaintiff,
AKERMAN LLP




                                                            13                                                        STIPULATION AND ORDER TO EXTEND
                                                                  vs.                                                 THE PARTIES' DEADLINES TO FILE
                                                            14                                                        REPLIES SUPPORTING THEIR
                                                                  SUNRISE RIDGE AKA SUNRISE RIDGE                     MOTIONS FOR SUMMARY JUDGMENT
                                                                  MASTER HOA; SATICOY BAY LLC SERIES
                                                            15                                                        [ECF NOS. 62, 63]
                                                                  6387 HAMILTON GROVE; NEVADA
                                                                  ASSOCIATION SERVICES, INC.,
                                                            16
                                                                                                 Defendants.          [FIRST REQUEST]
                                                            17
                                                                  SATICOY BAY, LLC                 SERIES      6387
                                                            18    HAMILTON GROVE,
                                                            19                                   Counterclaimant,
                                                            20    vs.
                                                            21    BANK OF AMERICA, N.A.
                                                            22                                   Counterdefendant,
                                                            23
                                                                          Bank of America, N.A., (BANA), Saticoy Bay LLC Series 6387 Hamilton Grove (Saticoy
                                                            24
                                                                 Bay), and Sunrise Ridge aka Sunrise Ridge Master HOA (Sunrise) stipulate to extending all parties'
                                                            25
                                                                 deadline to file replies supporting their motions for summary judgment, ECF Nos. 62, 63, for an
                                                            26
                                                                 additional 8 days or until April 9, 2019.
                                                            27

                                                            28   ...

                                                                                                               1
                                                                 48370921;1
                                                            1             BANA and Sunrise moved for summary judgment on February 25, 2019. (ECF Nos. 62, 63.)

                                                            2    BANA, Sunrise, and Saticoy Bay filed their respective responses on March 18, 2019. (ECF Nos. 64,

                                                            3    65, and 66.) The parties' deadlines to file replies supporting their motions for summary judgment is

                                                            4    April 1, 2019. See L.R. 7-2(b).

                                                            5             The parties stipulate to extending the reply deadline by eight days, from April 1, 2019 to

                                                            6    April 9, 2019. This is the parties' first request to extend their reply briefing deadline. The parties do

                                                            7    not make this request to cause delay or prejudice any party.

                                                            8             DATED this 22nd day of March, 2019.
                                                            9     AKERMAN LLP                                         LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                                                                                      LTD.
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  /s/ Scott R. Lachman                                /s/ Adam R. Trippiedi
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  MELANIE D. MORGAN, ESQ.                             MICHAEL F. BOHN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Nevada Bar No. 8215                                 Nevada Bar No. 1641
AKERMAN LLP




                                                                  SCOTT R. LACHMAN, ESQ.                              ADAM R. TRIPPIEDI, ESQ.
                                                            13    NEVADA BAR NO. 12016                                Nevada Bar No. 12294
                                                            14    1635 Village Center Circle, Suite 200               2260 Corporate Circle, Suite 480
                                                                  Las Vegas, NV 89134                                 Henderson, Nevada 89074
                                                            15    Attorneys for Bank of America, N.A.                 Attorneys for Saticoy Bay LLC Series 6387
                                                                                                                      Hamilton Grove
                                                            16    LIPSON NEILSON PC
                                                            17
                                                                   /s/ Megan H. Hummel
                                                            18    J. WILLIAM EBERT, ESQ.
                                                                  Nevada Bar No. 2697
                                                            19    MEGAN H. HUMMEL, ESQ.
                                                                  Nevada Bar No. 12404
                                                            20    9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, Nevada 89144
                                                            21
                                                                  Attorneys for Sunrise Ridge Master
                                                            22    Homeowners Association

                                                            23

                                                            24                                                 IT IS SO ORDERED.
                                                            25
                                                                                                             ________________________________
                                                            26                                                _________________________________________
                                                                                                             RICHARD    F. BOULWARE, II
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                            27                                               UNITED STATES DISTRICT JUDGE
                                                                                                              DATED this
                                                                                                               DATED:    25th day of March, 2019.
                                                                                                                      _________________________________
                                                            28

                                                                                                               2
                                                                 48370921;1
